Citation Nr: 1422206	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD) with depression, currently rated as 50 percent disabling.

2.  Entitlement to a higher initial rating for service-connected epicondylitis of the right elbow, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected lumbar spine degenerative joint arthritis, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for service-connected sciatic nerve radiculopathy of the right leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to December 2006, and from August 2008 to October 2009, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Seattle, Washington that in pertinent part, granted service connection and a 50 percent rating for PTSD with depression, granted service connection and a 10 percent rating for epicondylitis of the right elbow, and denied an increase in a 20 percent rating for service-connected lumbar spine degenerative joint arthritis with right-sided sacroiliac joint dysfunction.

In a November 2013 rating decision, the RO granted a separate 10 percent rating for sciatic nerve radiculopathy of the right leg as secondary to the service-connected lumbar spine disability, effective October 6, 2009.  (This disability was previously rated as part of the spine disability.)  The RO also recharacterized the spine disability as lumbar spine degenerative joint arthritis.

A personal hearing was held at the RO in March 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

There are other issues that are not before the Board.  In an April 2013 rating decision, the RO denied an increase in a 10 percent rating for service-connected abdominal illness.  A notice of disagreement was received from the Veteran in April 2013, in which he contended that a 30 percent rating should be assigned.  A 30 percent rating was granted for this disability in an August 2013 rating decision, and the Veteran was notified that his appeal had been granted in full.  This issue is no longer on appeal as the benefit sought has been granted, and as the Veteran is now in receipt of the maximum rating under the relevant Diagnostic Code.

In March 2014, the Veteran filed a new claim for a total disability rating based on individual unemployability (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that in this claim, the Veteran explicitly stated that he was still working, and finds that the record did not previously raise this issue as he has been working throughout the appeal of his other claims and there was no evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).   

The issues of entitlement to increased ratings for a service-connected lumbar spine disability with radiculopathy of the right leg, and for a higher rating for the service-connected right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD with depression is manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a higher rating in excess of 50 percent for PTSD with depression are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a March 2010 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the August 2010 rating decision on appeal.  With respect to the claim for a higher initial rating for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA treatment records, and arranged for VA compensation examinations in December 2009 and November 2013. 

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in November 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his PTSD.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected psychiatric disorder to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482   (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board concludes that the appellant was afforded adequate examinations.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the March 2014 Board hearing.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his PTSD with depression is more disabling than currently evaluated.

This claim arises from his disagreement with the initial rating assigned following the granting of service connection.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

During the pendency of this appeal, the RO has rated the Veteran's service-connected PTSD with depression as 50 percent disabling.

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

VA medical records dated since 2007 reflect outpatient treatment for PTSD with depression including counseling and medication.  He was on active duty from August 2008 to October 2009, at which time he resumed VA treatment.  Throughout the rating period on appeal, he has been working on a full-time basis as a prison corrections officer, and continues to serve in the Army reserves.  See  May 2008 treatment note, June 2013 VA primary care note.  GAF scores have generally been in the 51-60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning, (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  He has consistently denied suicidal or homicidal ideation.  See October 2007 VA neuropsychiatric evaluation (GAF 51), September 2009 mental health note (GAF 60), VA treatment records from 2009 to 2013, and VA examination reports.

A review of the evidence of record reveals that throughout the rating period on appeal, the Veteran has consistently complained of symptoms including anger, irritability, sleep impairment, depressed mood, memory and concentration difficulties, hypervigilance and feelings of numbness and distance from others.  See October 2007 VA neuropsychiatric evaluation, September 2009 VA outpatient treatment record, and VA examination reports.

VA outpatient treatment records also reflect that throughout the rating period on appeal, some of his sleep impairment was due to service-connected severe obstructive sleep apnea.  See June 2009 sleep study, June 2013 sleep clinic note.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).

On VA compensation examination in December 2009, the Veteran was working on a full-time basis at the same job for the past two years, and lived with his wife and children.  He complained of nightmares, occasional flashbacks, irritability, anger, concentration difficulty, insomnia, and avoidance of trauma triggers.  He reported a constant dysphoric mood but denied suicidal ideation.  He had been married to his current wife for 11 years but reported marital difficulties, and found it stressful to be around his children.  He had no close friends.  On mental status examination, he had normal thought process, no hallucinations or delusions, and was oriented to time, place, person, and reason for the examination.  His affect was appropriate but constricted, mood was dysphoric, and concentration and short-term memory were below average.  The VA examiner diagnosed PTSD with secondary depression on Axis I and assigned a GAF score of 45.  He noted that the Veteran's PTSD symptoms had interfered somewhat at work but he had been able to maintain a job.

A February 2010 VA mental health note reflects that the Veteran reported that he was able to perform well at his job as a prison guard, but it required him to be hypervigilant.  The GAF was 53.  A February 2010 family therapy note reflects that the Veteran reported that he really liked his job at a prison, and voluntarily worked overtime, working 48 to 80 hours a week.  He and his wife said they mostly lived separate lives, despite living together.  The diagnostic assessment was partner relational problem complicated by PTSD.  An April 2010 mental health note reflects that his mood was mildly anxious, with consistent and appropriate affect.  Speech, thought process and thought content were within normal limits. Insight and judgment were intact but fair.  Similar findings were shown in May and June 2010, and the Veteran reported that he had increased his social activities.

VA outpatient treatment records dated from 2012 to 2013 reflect treatment for PTSD and marital problems, including medication and counseling. A March 2013 mental health note reflects that the Veteran's symptoms had reportedly worsened in the time between early 2011 and October 2011, and he resumed therapy at that time.  He had since completed the Prolonged Exposure (PE) protocol for PTSD with significant decrease in PTSD symptoms.  The psychologist opined that the Veteran's remaining depressive symptoms were associated to at least some degree with the discord in his marriage.  On mental status examination, he was casually dressed, well-groomed, appeared tired, his behavior was open and engaged, motor activity was normal, speech was of normal rate, rhythm, and volume, mood was mildly depressed, affect was congruent with mood and had full range, thought process was logical, sequential and goal-directed, thought content showed no delusions, hallucinations or flashbacks, he denied suicidal or homicidal ideation, and judgment and insight were good.  He stated that the Veteran had marital problems and was able to "keep it together" (maintain work, for example) but he continued to experience multiple PTSD symptoms which were aggravated by daily stressors.  His PTSD symptoms, while reduced, remained consistently present.  He and the Veteran were considering the possibility of a PTSD residential program as a way to help him address his symptoms in a more concentrated way in a less distracting/triggering environment. 

Subsequent medical records show that he did not seek inpatient treatment, and also stopped attending his counseling sessions.

At a November 2013 VA examination, the Veteran reported ongoing moderate symptoms of PTSD.  He continued to work as a correctional officer where he had worked for six years.  He reported difficulty with irritability on the job and said he misses about 3 days per month due to poor motivation.  He was still in the National Guard and was doing well there.  He still lived with his wife of 12 years.  He and his wife reported their relationship has been distant since his deployments and they are not intimate with each other.  He has a distant relationship with his children and extended family.  He reported no close friends, and was not in counseling currently.  The examiner identified the current PTSD symptoms as depressed mood, anxiety, suspiciousness, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner diagnosed PTSD on Axis I and assigned a GAF score of 53, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning, (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  The examiner opined that he has occupational and social impairment with reduced reliability and productivity.

As noted above, the GAF scores throughout the rating period on appeal have generally been in the 51-60 range, indicating moderate symptoms, although the December 2009 VA examiner indicated a lower GAF of 45, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).   See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  However, the Board finds that the preponderance of the evidence does not show such serious symptoms as listed above, and all other examiners indicated higher GAF scores and described his symptoms as moderate.

After considering all of the evidence of record, including the testimony by the Veteran and his wife, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms:  anger, irritability, sleep impairment, nightmares, depressed mood, memory and concentration difficulties, hypervigilance and feelings of numbness and distance from others, and decreased motivation.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

The same holds true for the Veteran's impaired short-term memory, as reflected in several medical records.  The Veteran's 50 percent rating already compensates him for "impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)."  The Veteran's memory impairment has been consistently shown to be at this level and no worse.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired memory is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that throughout the rating period on appeal, they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Veteran is competent to report his symptoms, but as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD. Hence this determination is multi-factorial, not just based on his lay statements and hearing testimony, but on all of the relevant medical and other evidence.

The evidence does not demonstrate that a rating in excess of 50 percent is warranted at any time throughout the rating period on appeal.  There is no evidence of symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; or spatial disorientation.  There is no objective evidence at his VA or private examinations indicating or approximating near-continuous panic.  There is no objective evidence in either his treatment records or at his VA examinations that he has PTSD that is so severe as to prevent him from functioning independently, appropriately, and effectively.  Moreover, notwithstanding the problems that the Veteran reported experiencing at work, and his isolation from others when not at work, given the fact that he has managed to both maintain employment at the same job for several years (including choosing to work many hours of overtime at his job, which he has reported enjoying), and that he has maintained a long-term marital relationship (albeit with ongoing marital difficulties), leads the Board to conclude that the Veteran's PTSD was productive of impairment that does not approximate that required for a 70 percent evaluation.  Accordingly, the Board finds that throughout the rating period on appeal, a rating higher than 50 percent is not warranted for PTSD. 

The Board further finds that the criteria for higher rating of 100 percent have not been met throughout the rating period on appeal, as the evidence does not show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In consideration of all the evidence and for the reasons and bases explained above, it is concluded that a rating higher than 50 percent for PTSD with depression is not warranted.  38 C.F.R. § 4.7.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned staged schedular rating.  As such, the Board finds that the manifestations of the Veteran's PTSD with depression are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD with depression and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a higher initial rating in excess of 50 percent for PTSD with depression is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for an increased rating for the service-connected lumbar spine disability with sciatic nerve radiculopathy of the right leg and for a higher initial rating for his right elbow epicondylitis.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran's most recent VA compensation examinations of his lumbar spine disability with radiculopathy and his right elbow disability were conducted in November 2013.  At his March 2014 hearing, the Veteran testified that there has been a worsening of the symptoms of these disabilities since the most recent VA compensation examinations.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a lumbar spine disability, radiculopathy, or a right elbow disability since November 2013.  After securing any necessary release, the RO should obtain any records that are not already on file. 

If any attempts to locate additional identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his service-connected lumbar spine degenerative joint arthritis, sciatic nerve radiculopathy of the right leg, and right elbow epicondylitis.  The claims file must be provided to and reviewed by the examiner in connection with the examination.  The examiner should describe all symptomatology, to include any orthopedic and neurological symptoms associated with these disabilities.

All indicated studies should be performed, including range of motion testing.  Both the actual range of motion and the degree at which pain begins should be reported.

With regard to the lumbar spine disability, the examiner should also document, to the extent possible, the frequency and duration of any incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

The examiner should provide a complete rationale for all opinions expressed.  

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on his claims.  See 38 C.F.R. § 3.655. 

3.  Then readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


